Citation Nr: 1045037	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  08-13 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to February 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the VARO 
located in Philadelphia, Pennsylvania.  The Veteran testified 
before the undersigned Veterans Law Judge (VLJ) in a hearing at 
the RO in October 2010.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.  In the present case, in a statement received prior to 
the October 2010 Board hearing at the RO, it was reported that 
the Veteran received treatment for his PTSD from a Doctor. T at 
the VA Medical Center in Lebanon, Pennsylvania.  Prior to the 
August 2007 VA Review PTSD examination, the last VA treatment 
report of record was a November 2002 VA treatment record 
documenting psychological treatment the Veteran received at the 
VA medical center and signed by VA psychologist.  Any VA medical 
records that are not in the claims file are nevertheless 
considered part of the record on appeal since they are within 
VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Prior to the Board's adjudication of the 
Veteran's claim in this regard, the RO should obtain any existing 
VA medical treatment records not of record, particularly any such 
records dated from November 2002 to the present.  See Bell supra; 
see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider records 
which were in VA's possession at the time of the decision, 
although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.").  

To that end, the Board notes that regulations provide that VA 
will make as many requests as are necessary to obtain relevant 
records from a Federal department or agency, such as the VA.  
Such efforts to obtain records from a Federal department or 
agency, such as VA will end only if concluded that the records 
sought do not exist or that further efforts to obtain the records 
would be futile.  See 38 C.F.R. § 3.159(c)(2).  If the RO is 
unable to obtain any of the above records, or after continued 
efforts to obtain any of the above records it is concluded that 
it is reasonably certain that they do not exist or further 
efforts to obtain them would be futile, the appellant should be 
notified accordingly.  See 38 C.F.R. § 3.159(e).

Additionally, in a June 2008 statement, the private psychologist 
indicated that the Veteran had been receiving treatment at the 
private facility since June 2000.  In the August 2007 VA 
examination, the Veteran reported that he continued in counseling 
every two weeks since 2000; during the September 2009 VA review 
examination for PTSD, the Veteran reported that he found the 
counseling enjoyable but had to discontinue due to financial 
constraints.  Since VA is on notice that private medical records 
pertinent to this claim exist, an attempt should be made to 
obtain those records.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claim.  This letter should reflect all 
appropriate legal guidance.  See e.g., 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for his PTSD since 
November 2002.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After completion of all indicated 
development, the Veteran's claim of 
entitlement to a rating in excess of 30 
percent for the PTSD should be 
readjudicated in light of all the evidence 
of record.  If the determination remains 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


